NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 13-1260
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                  DAMION BARRETT,
                                             Appellant
                                     __________

                 On Appeal from the District Court of the Virgin Islands
                        (D.C. Criminal No. 1-11-cr-00009-001)
                     District Judge: Honorable Raymond L. Finch

                       Submitted Under Third Circuit LAR 34.1(a)
                                  December 12, 2013

             BEFORE: FISHER, COWEN, and NYGAARD, Circuit Judges


                            (Opinion Filed: March 28, 2014)

                                       __________

                               OPINION OF THE COURT
                                     __________

NYGAARD, Circuit Judge.

       Damion Barrett was convicted of conspiracy to possess with intent to distribute

cocaine, and possession with intent to distribute, in violation of 21 U.S.C. § 846, and 21

U.S.C. § 841(a)(1) and (b)(1)(B). Barrett now appeals the judgment of conviction and
sentence, asserting that the United States Customs and Border Protection’s secondary

inspection of him at the St. Croix airport violated the Privileges and Immunities Clause of

Article IV of the United States Constitution. U.S. Const. art. IV, § 2. The Government

asserts that Barrett made an unconditional plea of guilty, waiving his right to appeal. We

agree. Accordingly, we will decline to exercise our jurisdiction and will affirm the

judgment of conviction and sentence.

       The framework for our review of an appellate waiver is well established.

              The ability to waive statutorily created rights, such as the
              right to appeal a criminal conviction, logically flows from a
              defendant's ability to waive constitutional rights. Thus, “[w]e
              will enforce an appellate waiver and decline to review the
              merits of an appeal where we conclude (1) that the issues [the
              defendant] pursues on appeal fall within the scope of his
              appellate waiver and (2) that he knowingly and voluntarily
              agreed to the appellate waiver, unless (3) enforcing the
              waiver would work a miscarriage of justice.” We review the
              validity and scope of an appellate waiver de novo.

United States v. Grimes, 739 F.3d 125, 128-29 (3d Cir. 2014) (citations omitted).

       Barrett does not contest that he changed his plea to guilty without any plea

agreement. He does not assert that his plea was unknowing or involuntary. 1 Barrett

admitted guilt in open court before and after the entry of his guilty plea. He also

1
  Represented by counsel, Barrett moved to change his plea to guilty without any plea
agreement, or any attempt to negotiate with the Government. The Magistrate Judge
reviewed the charges with Barrett, and conducted a proper colloquy to ascertain Barrett’s
assent to the change of plea. The Magistrate Judge reviewed with Barrett the charges, the
factual basis for the charges, and the sentence ranges and penalties applicable to those
crimes. He determined, upon questioning, that Barrett’s plea was knowing and voluntary,
and prepared a Report and Recommendation that the District Court accept the plea. The
District Court did so, granting Barrett’s motion to change his plea to guilty on January
18, 2012.

                                             2
stipulated in his presentence memorandum that he was attempting to smuggle contraband

from the Virgin Islands. Finally, he failed to object to the Magistrate Judge’s and the

Government’s recitation of the specific facts underlying the crimes at the change of plea

hearing, and in the presentence report. 2

       In spite of all of this, Barrett presses an Article IV challenge, characterizing the

airport search that resulted in his arrest as an unauthorized border inspection. In so

doing, he ignores precedent recognizing the validity of establishing “a border between the

Virgin Islands and the rest of the United States for purposes of customs.” United States

v. Hyde, 37 F.3d 116, 121 (3d Cir. 1994). Therefore, even were we to ignore his repeated

admissions of factual guilt that would moot this attempt to suppress the very same

evidence, we would rule that enforcement of his appellate waiver would not result in a

miscarriage of justice. See Grimes, 739 F.3d at 130.

       From all of this we conclude that Barrett was convicted and sentenced upon an

unconditional plea of guilty, waiving his right to appeal the issue he now raises.

Therefore, we will affirm the order of the District Court.


2
  On January 30, 2012, Barrett filed a “request to change plea” asserting that, under Rule
11(a)(2) of the Federal Rules of Criminal Procedure, he was still entitled to challenge the
denial of his motion to suppress even absent the Government’s consent. In his
presentence memorandum, filed on December 6, 2012, Barrett continued to express his
view that “his rights were violated” as detailed in his motion to suppress. Nonetheless, in
the twelve months between filing his “request” and the sentencing hearing, Barrett took
no action to press for a disposition of this request. Then, at the sentencing hearing on
January 18, 2013, the District Court asked Barrett to voice any objections or reasons to
refrain from moving ahead with sentencing. Barrett’s counsel abandoned his request to
change his plea, stating: “I have no reason at all why sentence cannot and should not be
imposed at this time.” The District Court then entered a judgment of conviction and
sentence without any objection from Barrett.
                                              3